El Juez Presidente Se. Hernández,
emitió la’opinión del tribunal.
En 13 de septiembre del año 1911 presentó demanda ante la Corte de Distrito del Distrito Judicial de Arecibo, Bernardo Menéndez y Rivera contra la Sucesión de Emilia Me-néndez y G-oitía y contra José Soler Serra y Julián Menén-dez con suplica de que mediante la celebración del correspon-diente juicio se dictara en sil día sentencia definitiva por la que se decretara que cierta finca rústica descrita en la de-manda pertenece en propiedad y posesión al demandante como único heredero de Plácido Menéndez y Goitía, se decla-rara nula la hipoteca constituida sobre esa finca por Emilia Menéndez y Goitía en escritura de 27 de abril de 1900 a favor de José Soler Serra, y nulo también el procedimiento hipote-cario seguido contra la misma finca por el Soler Serra para el cobro de la hipoteca, con inclusión de la venta que de la finca se hizo en pública subasta, y se dispusiera en conse-cuencia que el subastador Julián Menéndez entregara la finca a sn legítimo dueño el demandante con los frutos habidos *224y por haber desde que tomó posesión de ella, deduciendo gastos justificados de cultivo y administración, con imposi-ción de todas las costas y gastos del juicio a los demandados, honorarios del abogado del demandante inclusive.
De las alegaciones de la parte demandante, de las de los demandados José Soler Serra y Julián Menéndez y del escrito de exposición del caso, resultan los siguientes hechos, que el Juez de la Corte de Distrito de Areeibo estableció como pro-bados al fundamentar su sentencia:
(a) Plácido Menéndez G-oitía falleció en Areeibo el día 6 de noviembre de 1892 en estado de soltería y sin otorgar disposición testamentaria.
(b) Por auto de 3 de marzo de 1893 el Juzgado de Pri-mera Instancia del Distrito de Areeibo declaró único here-dero abintestato del finado Plácido Menéndez Goitía, a su hermana natural reconocida Emilia de los mismos- apellidos, habiendo sido inscrito el mencionado auto en el Registro de la Propiedad de Areeibo con fecha 17 de julio de 1893.
(c) Por escritura pública otorgada en Areeibo el 27 de abril de 1900, la Emilia Menéndez Goitía, asistida de su es-poso, hipotecó a favor de José Soler Serra la finca que re-clama el demandante, para garantir el pago de $1,500 que Soler Serra le había facilitado en calidad de préstamo, cuya escritura fué inscrita en el Registro de la Propiedad de Are-cibo el 30 del mismo abril.
(d) Por otra escritura pública de 20 de julio de 1906 tam-bién inscrita en el Registro de la Propiedad de Areeibo en 3 de agosto siguiente, José Soler Serra en procedimiento sumario por él seguido contra la Sucesión de Emilia Menén-dez para el cobro del crédito hipotecario antedicho adquirió la finca de que se trata.
(e) Por otra escritura pública de 8 de agosto citado, ins-crita en el Registro de la Propiedad de Areeibo el 6 de septiembre siguiente, José Soler Serra vendió la misma finca a Julián Menéndez.
*225(/) En 7 de marzo de 1910 Bernardo Menéndez presentó demanda ante la Corte de Distrito de Arecibo contra la Suce-sión de Emilia Menéndez Groitía para qne se le declarara hijo natural reconocido y heredero abintestato de Plácido Menén-dez y se anulase la declaratoria de heredera de Plácido Me-néndez hecha a favor de Emilia Menéndez, habiendo pronun-ciado dicha corte sentencia a favor de Bernardo Menéndez y de acuerdo con su petición con fecha 10 de mayo de 1910, cuya sentencia fué anotada en el registro civil el 5 de octu-bre de 1911.
En vista de las anteriores conclusiones de hecho y ha-ciendo aplicación la corte inferior de los artículos 23 y 34 de la Ley Hipotecaria dictó sentencia en 8 de mayo de 1913 declarando sin lugar la demanda en todas sus partes, con las costas a cargo del demandante, contra cuya sentencia interpuso su representación recurso de apelación para ante esta Corte Suprema.
Invoca la parte apelante como motivos del recurso la infracción de los artículos 354, 356, 616, 664, a,b,c y d, 667, 669, 1228, 1242, 1360 y 1874 del Código Civil como también los artículos 33 y 34 de la Ley Hipotecaria.
Los artículos del Código Civil se refieren a la propiedad en general, a los modos de adquirirla, a las sucesiones, a los requisitos necesarios para la validez de los contratos, a los contratos sin causa o con causa ilícita, a la capacidad para celebrar el contrato de compraventa y a la prescrip-ción de las acciones, pero como las cuestiones legales surgidas en el presente pleito han de resolverse por los preceptos de la Ley Hipotecaria y no por los del Código Civil que invoca la parte recurrente, según estatuye el artículo 615 de dicho código, prescindiremos del examen de las infracciones legales apuntadas y estudiaremos el caso a la luz de los preceptos de la Ley Hipotecaria aplicables al mismo.
Esos artículos de la Ley Hipotecaria son los 23 y 34 en *226que el juez funda su sentencia. El artículo 23 en la parte conducente dice así:
“Artículo 23. — * * *. La inscripción de los bienes inmuebles y derechos reales adquiridos por herencia o legado no perjudicará a tercero, si no hubiesen transcurrido cinco años desde la fecha de la misma. Exceptúanse los casos de herencia testada o intestada, me-jora y legado, cuando recaiga en herederos forzosos.”
Es decir, que según el precepto que dejamos transcrito, la inscripción relativa a bienes adquiridos por herederos vo-luntarios no perjudicará a tercero basta después de transcurri-dos cinco años de la inscripción, lo que no sucede respecto de los herederos forzosos, pues tratándose de éstos la inscrip-ción sigue la regia general. Fúndase quizás la ley para decla-rarlo así, según Galindo y Escosura, en que siendo menor el peligro que se quiere conjurar tratándose de herederos for-zosos, no estaría tan justificado el entredicho en que durante cinco años habían de tener los bienes, como lo está tratán-dose de herederos voluntarios.
Es indiscutible según el texto de la ley, que transcurridos los cinco años de la inscripción de los bienes inmuebles y derechos reales adquiridos por herencia o legado, a contar desde la fecha de la inscripción hecha a favor de herederos voluntarios, ésta perjudica a tercero.
“Inscrita la herencia,” son palabras de Galindo y Esco-sura, “y no transcurridos los cinco años, el que quiera con-tratar sobre los bienes que la constituyen cuidará de cercio-rarse de si puede haber otra persona con mejor derecho que la que los tiene inscritos a su favor, y obrará según su pru-dencia le aconseje, pues ya sabe que la irrevocabilidad de su adquisición estriba en que aparezca o nó quién tenga mejor derecho que el heredero a cuyo favor se han inscrito los bie-nes. Pasados cinco años, ya no tiene necesidad de esas ave-riguaciones; le basta saber que adquiere de quien tiene ins-crito su derecho.”
Esta misma Corte Suprema al resolver en 16 de abril *227de 1912 el caso de Natalio Figueroa v. El Registrador de la Propiedad de San Germán, 18 D. P. R., 260, dejó establecido que “el artículo 23 de la Ley Hipotecaria ordena expresa-mente la inscripción de herencia a fin de que pneda perju-dicar a tercero dentro de los cinco años siguientes a su fecha, •obteniendo los que adquieran fincas del heredero, transcu-rrido aquel plazo, la debida seguridad en el dominio y pose-sión de ellas.”
Ahora bien, Emilia Menéndez y Groitía, que no era here-dera necesaria de su hermano Plácido, inscribió a su favor el dominio de la finca de que se trata por título de herencia intestada, en 17 de julio de 1893, y en marzo de 1910 fué que •el demandante Bernardo Menéndez obtuvo sentencia de la Corte de Distrito de Arecibo declarándolo hijo natural reco-nocido y heredero abintestado de Plácido Menéndez, y anu-lando la declarataria de heredera de Plácido Menéndez hecha -en marzo de 1893 a favor de Emilia Menéndez y Groitía. La •demanda que originó el presente pleito fué presentada en 13 de septiembre de 1911. Habían transcurrido, pues, con •exceso, los cinco años a que se refiere el artículo 23 de la Ley Hipotecaria, sin que Bernardo’ Menéndez Rivera ' hubiera hecho reclamación alguna contra la inscripción del título here-ditario otorgado a Emilia Menéndez y G-oitía por el Juzgado de Primera Instancia de Arecibo en auto de 3 de marzo de 1893, y por tanto quedó sujeto a las consecuencias del trans-curso de aquel espacio de tiempo, o sea, al.perjuicio consi-guiente a la inscripción.
Si el perjuicio que sufren los herederos de mejor derecho por la inscripción extendida en favor de los herederos pre-suntos consiste en la pérdida del que en la herencia les corres-pondiera, o si ha de reducirse a la obligación de reconocer los actos y contratos que válidamente ejecutaron los últimos mientras tuvo vida legal la .inscripción, debiendo regularse los derechos mutuos entre los herederos’ que se disputan la. herencia por los preceptos que establece el Código Civil, es cuestión legal que sería de influencia si la finca cuyo domi-*228pío reclama la parte demandante no hubiera pasado a ter-ceros, pero que no tiene importancia alguna en el presente pleito en que bay terceros, cuales son los demandados José Soler Serra y Julián Menéndez, a quienes ampara el artículo 34 de la Ley Hipotecaria, preceptivo de que los actos o con-tratos que se ejecuten u otorguen por persona que en el regis-tro aparezca con derecho para hacerlo, no se invalidarán en cuanto a tercero una vez inscritos, aunque después se anule o resuelva el derecho del otorgante en virtud de título anterior no inscrito o de causas que no resulten claramente del mismo registro.
La hipoteca a favor de Soler Serra por Emilia Menéndez j G-oitía, sobre la finca de que se trata, la venta de ésta a favor de Soler Serra, y la segunda venta por Soler Serra a favor de Julián Menéndez,- fueron contratos ejecutados el primero en el año de 1900, y los otros dos en el año de 1906, cuando ya habían transcurrido cinco años de la inscripción de dicha finca en el registro por título hereditario a favor de Emilia Menéndez Goitía, sin que del registro apareciera causa alguna que pudiera anular o resolver dichos contratos. Aun más, en el juicio- no se ha probado ni siquiera alegado que Emilia Menéndez y Goitía, José Soler Serra y Julián Menéndez, tu-vieran conocimiento en la fecha de la realización de tales con-tratos de que el demandante fuera hijo natural de Plácido Menéndez y Goitía, y que procedieran de acuerdo para de-fraudar los derechos de éste. No pueden invalidarse los con-tratos de referencia ni reivindicarse por el demandante una finca que pudo ser o nó reivindicable, sino hubiera pasado a terceras personas, pero que ya no lo es en virtud del pre-cepto del artículo 34 ya citado de la Ley Hipotecaria.
El artículo 33 de la Ley -Hipotecaria que invoca la parte recurrente en apoyo del recurso, expresivo de que la inscrip-ción no convalida los actos o contratos que sean nulos con arreglo a las leyes, tiene su excepción en cuanto a terceros, hecha en el artículo siguiente, y es la misma anteriormente apuntada.
*229En corroboración de la doctrina expuesta podemos invo-. car las sentencias del Tribunal Supremo de España de 13 de enero y 3 de julio de 1906, y 24 de noviembre de 1910, apli-cando preceptos de la Ley Hipotecaria allí vigente, similares a los de la nuestra.
Por las razones expuestas es de confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.